Citation Nr: 1144461	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-48 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a non service connected pension. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had Naval Reserve service from July 12, 1972 to October 30, 1972; and active duty service from October 31, 1972 to December 26, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana that denied the petition to reopen for new and material evidence; and a February 2008 administrative decision by the VA Pension Center located in Milwaukee, Wisconsin that denied entitlement to non service connected pension benefits.  

The Veteran was afforded a June 2011 videoconference hearing before the undersigned, and the hearing transcript is associated with the record.

The issues of service connection for non service connected pension and service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1973 rating decision the RO denied entitlement to service connection for a bilateral knee condition.  The Veteran was advised of this decision in April 1973.

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received, within one year of the notice of the March 1973 decision.

3.  Entitlement to service connection for a bilateral knee disability was denied in an April 2007 RO decision, on grounds that new and material evidence was not received. 

2.  Evidence received within one year of the April 2007 RO decision is not cumulative or redundant of the evidence previously of record and is sufficient to trigger VA's duty to provide a VA examination for a claimed bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The March 1973 RO decision that denied entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.202 (2011). 

2.  Because new and material evidence was received within one year of the April 2007 decision that denied entitlement to service connection for a bilateral knee disability, the decision did not become final.  38 C.F.R. § 3.156(b) (2011).

3.  New and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the petition to reopen for new and material evidence, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b) (2011).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.

The RO initially denied entitlement to service connection for a bilateral knee condition because it clearly pre-existed service and there was no evidence that it was aggravated in service.  No further evidence was received until March 2003, when the RO received the Veteran's request for copies of service treatment records.  Because a notice of disagreement or new and material evidence was not received within one year of the 1973 decision it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b) (2010). 

The RO again denied the Veteran's claim for service connection for a bilateral knee disability in April 2007; because the evidence was not new and material.

The evidence received within one year of the April 2007 decision, consisted of a December 2007 claim for pension benefits, private medical records dated from 2003 to 2006 showing treatment for various current disabilities, and the Veteran's February 2008 notice of disagreement with the denial of pension benefits.

The Veteran did not file a notice of disagreement within one year of the April 2007 decision, but his February 2008 notice of disagreement with the denial of pension benefits included his assertions that he did not have any knee disability prior to entering service and that the in-service report of a medical board that he had a pre-existing disability was incorrect.  The statement constituted new and material evidence because it pertained to the basis for the 1973 denial of service connection.  

The Veteran's statements are new in that they were not previously of record.  They relate to an element of the previous denial that was found to be lacking, evidence that the Veteran's bilateral knee disability initially had its onset in service.  It raises a reasonable possibility of substantiating the claim in light of Shade, supra.  As discussed in the Remand section of this decision, the evidence triggers VA's duty to provide an examination.  The Court has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Id.  The claim is therefore reopened. 


ORDER

New and material evidence having been received; the claim for service connection for a bilateral knee disability is reopened. 



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id.

The Veteran initially underwent a clinical examination in July 1972 for entrance into the Naval Reserve service.  The examination report reflects that his lower extremities were clinically examined and found to be normal.  In his report of medical history for the entrance examination, he denied having a "trick" or locked knee.  On October 30, 1972, upon mobilization for active duty, the Veteran reported that there was no change in his physical condition since the July 11, 1972 physical examination.  Service treatment records, dated in November 1, 1972, reflect that he reported bilateral knee pain.  

However, service treatment records from November 6, 1972, include a report that he had a history of knee pain for the past two years.  It was aggravated by prolonged standing, walking, and climbing.  Clinical examination showed a full range of motion and X-rays were within normal limits.  He was assessed as having bilateral chondromalacia patella, and the examiner recommended an administrative separation.  In December 1972, the Medical Board recommended that the Veteran be discharged due to his bilateral chondromalacia patella.    

At the June 2011 hearing, the Veteran reported initially having bilateral knee pain during the second week of boot camp and seeking medical attention upon arrival at his permanent duty station in San Diego, California.  He also noted that service treatment records included reports of a two year history of knee pain and stated that these records were inaccurate.  He reported that he was pressured to sign documents agreeing with the Medical Board findings and waiving his right to appeal.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the Veteran was accepted and enrolled for reserve service and subsequent active service.  The July 1972 entrance examination did not reveal any diagnosis or symptoms of a bilateral knee disability.  Although the entrance examination was for entrance into the Naval Reserves, the Veteran was ordered to active duty during this period.  Thus, he had an entrance examination and established his status as a Veteran.  The presumption of soundness is applicable.  Cf. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

To rebut this presumption of soundness, there must be clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 

Service treatment records, dated in November 1972, indicate that the Veteran's initial treatment began days after starting active service on October 31, 1972.  The Veteran's reports suggest that he had symptoms during his period of service in the Naval Reserve, but it is unclear whether he was on ACDUTRA or INACDUTRA during this period.

A VA examination is required to determine whether the nature and extent of the Veteran's current bilateral knee disability and whether: there is clear and unmistakable evidence that it preexisted active service and was not aggravated during service; and it is related to the in-service bilateral chondromalacia or an injury or disease incurred during qualifying service.  

The Veteran reports that he cannot work due to his current bilateral knee disability and that he has been in receipt of Social Security Administration (SSA) disability benefits since approximately 2003.  See February 2008 statement; June 2011 Board hearing.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are reportedly directly relevant to the claim for service connection for the bilateral knee disability.

The claim for a non service connected pension is intertwined with the claim for service connection for a bilateral knee disability.  If the Veteran is awarded service connection for his bilateral knee disability, he would have met the criteria of having been released from wartime service for a service connected disability.  See 38 U.S.C.A. § 1521(j)(2).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the type of service the Veteran had from July 12 to October 30, 1972.

2.  Obtain the Veteran's SSA disability records and associate them with the claims folder.

3.  After associating all SSA disability records with the claims folder and verifying the type of the Veteran's service from July 12, to October 30, 1972, schedule the Veteran for a VA examination for his claimed bilateral knee disability.  The claims folder and copy of this remand must be available for review.  The examiner should indicate receipt and review in any report generated.  

The examiner should state whether there is clear and unmistakable (undebatable) evidence that the bilateral chondromalacia patella (or other knee disability) preexisted the Veteran's entrance into active service on October 31, 1972.  

If there is clear and unmistakable evidence that the knee disability pre-existed service, the examiner should state whether there is clear and unmistakable evidence that such disability was not aggravated (did not undergo a permanent increase in disability) during active service beyond the normal progression of the disorder.  

If bilateral chondromalacia patella did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably permanent aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability had its onset in active service; is related to bilateral chondromalacia patella diagnosed during active service; or is otherwise the result of a disease or injury in ACDUTRA; or is in any way related active service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In formulating the above-requested opinions, the examiner should comment on the significance, if any, of any post- service knee injuries.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

4.  The Agency of Original Jurisdiction (AOJ) should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


